COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00310-CR


Ex parte Silvio Alberto Chavez            §    From County Criminal Court No. 5

                                          §    of Tarrant County (1255864)

                                          §    February 6, 2014

                                          §    Opinion by Justice Meier

                                          §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order denying habeas corpus relief. It is

ordered that the trial court’s order denying habeas corpus relief is affirmed.

      It is further ordered that Silvio Alberto Chavez shall pay all costs of this

appeal, for which let execution issue. See Tex. R. App. P. 31.3.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bill Meier_______________________
                                         Justice Bill Meier